DETAILED ACTION
This Action is in consideration of the Applicant’s response on May 31, 2022.  Claims 1, 9, and 15 are amended by the Applicant.  Claims 1 – 20, where Claims 1, 9, and 15 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments filed May 31, 2022 have been fully considered but they are not persuasive.  Applicant argued:
a)	Regarding Claims 1, 7, 13, and 17, Sood does not disclose or suggest of “launching a memory manger within the TEE…maintaining memory usage information that comprises allocation of a global memory residing within the DP accelerator to one or more applications…allowing or denying the request based on the allocation of the global memory residing within the DP accelerator of the memory usage information.”
The Office respectfully disagrees with Applicant’s assertions.
1.	With regards to a), regarding the limitation of “a memory manager within the TEE…maintaining memory usage information that comprises allocation of a global memory residing with the DP accelerator to one or more applications,” Sood discloses that the accelerator may have on-board memory that is configured as Memory-Mapped Input-Output (MMIO), where the accelerator address spaces is mapped into the system memory address space using virtual memory addresses [Para. 0073].  The MMIO memory regions extend the virtual address space of the system memory to enable software running in the system memory physical address space to access accelerator memories as if they were part of the system memory [See Sood, Fig. 6, Para. 0079].  Therefore, the programming of registers in the accelerator maps the virtual address space to the accelerator address space via MMIO (maintaining memory usage information that comprises allocation of a global memory residing with the DP accelerator to one or more applications).
	Furthermore, the “allowing or denying the request based on the allocation of the global memory residing within the DP accelerator” does not specify how it is allowing or denying is performed.  The phrase “based on” merely provides a general connection between two claim limitations.  Sood discloses that one token is generated per accelerator per secure enclave [Para. 0098].  Sood further discloses that when an access request for a virtual memory space is received, the memory controller determines whether the token received with the access request is valid for the virtual memory address in the access request [Para. 0124-125].  Therefore, the token is valid for a virtual memory location associated with the DP accelerator and validating the request is based on validating the token with the virtual memory location that is MMIO for the accelerator address space (the allocation of the global memory residing within the DP accelerator). 
	Although the same reference is cited, there is a slight modification on the mapping of the reference to some of the claim limitations.  Therefore, the amendment necessitated a new grounds of rejection.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PGPub. 2018/0114013 (hereinafter “Sood”).
2.	Regarding Claims 1, 9, and 15, Sood discloses of a data processing host system [Figs. 6 – 8], comprising: 
a security module [Figs. 6 – 8; Para. 0091-92; TPM/CSME]; 
one or more processors coupled to the security module [Figs. 6 – 8; Para. 0075, 0080, 0087, 0263; multiple processing cores]; and 
a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations [Figs. 6 – 8; Para. 0263], the operations including: 
performing a secure boot using the security module of the host system [Para. 0054, 0091, 0092, 0094; launching encrypted firmware],
establishing a trusted execution environment (TEE) associated with one or more processors of the host system [Figs. 1, 2, 4 and 9; Para. 0037, 0051, 0097; enclave (SGX) generated for requesting application], 
launching a memory manager within the TEE [Figs. 1, 11a and 11b; Para. 0039, 0051-52; service manager running in enclave], wherein the memory manager is configured to manage memory resources of a data processing (DP) accelerator coupled to the host system over a bus, including maintaining memory usage information that comprises allocation of global memory residing within the DP accelerator to one or more applications [Figs. 1, 2, 4, 6, 9 and 10; Para. 0037, 0039-49, 0052-54, 0073, 0079, 0100-102; service manager programs the registers of the accelerator with pointers to the accelerator input and output queues within the enclave (e.g., Fig. 12a) that are MMIO mapped to physical addresses on the accelerator], and 
in response to a request received from an application running within the TEE for accessing a memory location of the DP accelerator, allowing or denying the request based on the allocation of the global memory residing within the DP accelerator of the memory usage information [Fig. 9, 13, 13a; Para. 0039-50, 0055-56, 0073, 0079, 0091, 0098, 0124-126; if a memory access request is received for the accelerator input and output queues in enclave’s virtual address space (e.g., Fig. 12a), it is allowed or denied based on whether the token received with the access request is valid for the virtual memory address in the access request].
3.	Regarding Claims 2, 10, and 16, Sood discloses all the limitations of Claims 1, 9, and 15 above.  Sood further discloses that the memory manager is implemented as a part of a runtime library associated with the DP accelerator, which is executed within the TEE of the host system [Figs. 2 and 3; Para. 0037, 0039-40, 0048-50, Enclave Page Cache (EPC) and Enclave Page Cache Map (EPCM), where runtime component includes page tables].
4. 	Regarding Claims 3, 11, and 17, Sood discloses all the limitations of Claims 1, 9, and 15 above.  Sood further discloses that maintaining memory usage information of global memory of the DP accelerator comprises maintaining a memory usage data structure to record memory allocation of memory blocks of the global memory of the DP accelerator [Figs. 3, 11a, and 11b; Para. 0044-50, virtual address translated to physical address corresponding to the enclave; accelerator input and output queues in enclave’s virtual address space (e.g., Fig. 12a)].
5.	Regarding Claims 4, 12, and 18, Sood discloses all the limitations of Claims 3, 11, and 17 above.  Sood further discloses that the memory usage data structure comprises a plurality of entries, each entry recording a memory block of the global memory of the DP accelerator that has been allocated [Figs. 3, 11a, and 11b; Para. 0044-50, 0100-102; scatter approach for the input and output queues for the accelerator].
6. 	Regarding Claims 5, 13, and 19, Sood discloses all the limitations of Claims 4, 12, and 18 above.  Sood further discloses that each entry stores a starting memory address of a corresponding memory block, a size of the corresponding memory block, and a flag indicating whether the corresponding memory block has been allocated [Figs. 4 and 5; Para. 0051-53; EPCM entry indicating type of page, linear address (starting address), RWX (flags); enclave size].
7.	 Regarding Claims 6, 14, and 20, Sood discloses all the limitations of Claims 3, 11, and 17 above.  Sood further discloses of receiving a first request from the application to allocate a first memory block from the global memory of the DP accelerator [Figs. 4 and 5; Para. 0051; application calls SGX driver to allocate an enclave];
in response to the first request, determining whether the first memory block has been allocated based on the memory usage information stored in the memory usage data structure, without having to interrogate the DP accelerator [Figs. 4 and 5; Para. 0051-53; system software responsible for selecting a free EPC page, type, and attributes]; and 
allocating the first memory block of the global memory to the application, in response to determining that the first memory block has not been allocated [Figs. 4 and 5; Para. 0051-53; system software responsible for selecting a free EPC page, type, and attributes; EPCM entry indicating type of page, linear address (starting address), RWX (flags); enclave size].
8. 	Regarding Claim 7, Sood discloses all the limitations of Claim 6 above.  Sood further discloses of denying the first request, in response to determining that the first memory block has been allocated [Figs. 4 and 5; Para. 0051-53; system software responsible for selecting a free EPC page, type, and attributes].
9. 	Regarding Claim 8, Sood discloses all the limitations of Claim 3 above.  Sood further discloses of receiving a second request from the application to deallocate a second memory block from the global memory of the DP accelerator [Figs. 4 and 5; Para. 0056-58; application exits enclave];
in response to the second request, determining whether the second memory block has been allocated to the application based on the memory usage information stored in the memory usage data structure [Figs. 4 and 5; Para. 0056-58; clears the enclave addresses and TLB entries for enclave addresses, clears register state, and reclaims EPC pages];
deallocating the second memory block from the global memory, in response to determining that the second memory block has been allocated to the application [Figs. 4 and 5; Para. 0056-58; clears the enclave addresses and TLB entries for enclave addresses, clears register state, and reclaims EPC pages]; and 
otherwise denying the second request [Figs. 4 and 5; Para. 0056-58; clears the enclave addresses and TLB entries for enclave addresses, clears register state, and reclaims EPC pages].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jorge Ortiz-Criado, can be reached on (571) 272-7624.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/TAE K KIM/Primary Examiner, Art Unit 2496